UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

JEFFREY A. DOBSON, et al,                              17-CV-1014-LJV-MJR
                                                       DECISION AND ORDER
                    Plaintiffs,

      -v-

LIVINGSTON COUNTY SHERIFF
THOMAS J. DOUGHERTY, et al,

                Defendants.
___________________________________

      This case has been referred to the undersigned pursuant to Section 636(b)(1) of

Title 28 of the United States Code, by the Honorable Lawrence J. Vilardo, for all pretrial

matters.    Plaintiffs Jeffrey Dobson and Shannon Dobson allege that defendants

Livingston County Sheriff Thomas J. Dougherty (the “Sheriff”), County of Livingston (the

“County”), Brandan J. Flickner, and James Merrick violated Jeffrey Dobson’s Fourth and

Fourteenth Amendment rights in contravention of Section 1983 of Title 42 of the United

States Code (“Section 1983”). (Dkt. No. 10). Presently before the Court is a discovery

dispute. The Court resolves the dispute in the manner set forth below.

      Relevant Facts and Background

      Plaintiffs commenced this case by filing a summons with notice in New York State

Supreme Court, County of Erie, on September 22, 2017. (Dkt. No. 1). Defendants

removed the action to the Western District of New York on October 6, 2017 and filed an

answer to the summons with notice on October 23, 2017. (Dkt. Nos. 1 and 2). On January

9, 2018, the Court held a preliminary pretrial conference and issued a Case Management

Order, setting discovery dates and other deadlines. (Dkt. No. 9). Plaintiffs filed the
complaint that same day, and defendants filed an answer on January 23, 2018. (Dkt.

Nos. 10 and 13).

       The complaint alleges that on September 21, 2016, at approximately 3:30 p.m.,

Livingston County Sheriff’s Deputy Brandan Flickner responded to a 911-complaint that

a black Silverado pick-up truck traveling northbound on Interstate 390 in Avon, New York

was driving “all over the highway.” 1 Jeffrey Dobson, the driver of the pick-up truck, was

exiting the Interstate 390 at East Avon Lima Road in Avon. Upon exiting, Dobson pulled

over and stopped. Flickner, who had been waiting for Dobson to exit, pulled up behind

the parked pick-up truck and activated his lights.             Flickner questioned Dobson and

Dobson indicated that he was not under the influence of drugs or alcohol. Dobson also

informed Flickner that he was a farmer and was fatigued from working 16-hour shifts, in

the field, on each of the previous three days. Flickner reviewed Dobson’s Department of

Motor Vehicles records and learned that Dobson had a prior alcohol related driving

violation. Flickner instructed Dobson to exit the car and then conducted a field sobriety

test. Flickner, a Certified Drub Recognition Expert, concluded that Dobson failed several

of the tests. Flickner also had Dobson blow into an alco-sensor, which produced a .000%

reading. Flickner arrested Dobson for operating a motor vehicle while impaired by drugs,

in violation of Section 1194(4) of the New York State Vehicle and Traffic Law. Flickner

also issued Dobson a ticket for affixing two stickers on the rear windshield of his vehicle,

in violation of Section 375 of the New York State Vehicle and Traffic Law.

       Dobson was then taken to the Livingston County Sheriff’s Department. He was

given a breathalyzer test that was negative for the presence of alcohol. Livingston County


1 The facts set forth herein have been taken from the complaint, the parties’ submissions regarding the
discovery dispute, and representations made by counsel during appearances before the Court.

                                                  2
Sheriff’s Deputy James Merrick, also a Certified Drug Recognition Expert, conducted a

second evaluation. Merrick took Dobson’s pulse and blood pressure, interviewed him,

and administered additional field sobriety tests. Merrick concluded that Dobson was

under the influence of narcotics. Dobson was held at the Livingston County Sheriff’s

Department overnight until he could be arraigned the following morning. He also provided

a urine sample during the time he was detained. Toxicology reports from the sample later

indicated an absence of drugs in Dobson’s body on September 21, 2016. The criminal

charges filed against Dobson were ultimately dismissed.

      Plaintiffs allege that the Special Traffic Options Program for Driving While

Intoxicated (“STOP-DWI”) is a policy and program promulgated by the County and the

Sheriff. Flickner, a road patrol officer, was working the STOP-DWI Shift at the time he

pulled Dobson over and arrested him. Plaintiffs contend that STOP-DWI and the salaries

of deputies working the STOP-DWI Shift are funded, in part, through fines paid by drivers

convicted of operating motor vehicles under the influence of drugs or alcohol. Plaintiffs

allege that deputies such as Flickner and Merrick have a strong motive to make stops

and arrests pursuant to STOP-DWI, since an increase in alcohol and drug related

convictions secured through STOP-DWI results in a decreased need for monetary

support from the County, the Sheriff and the tax-payers. Plaintiffs further contend that

STOP-DWI allows the Sheriff to share in the “financial and political benefits” of funding

law enforcement positions with fines as opposed to tax dollars. As a result, deputies are

commended by the Sheriff for convictions obtained through the program. The complaint

alleges that Dobson was arrested not based on probable cause but instead because of

his prior arrest for an alcohol related driving violation and because, at the time of the



                                           3
arrest, Flickner was working the STOP-DWI Shift. Plaintiffs’ claims include, inter alia: (1)

false arrest; (2) false imprisonment; (3) malicious prosecution; (4) abuse of process; and

(5) assault and battery. The complaint also alleges that STOP-DWI is an unconstitutional

policy or program, promulgated by the Sheriff and the County, whereby deputies are

encouraged or predisposed to arrest drivers without probable cause in order to obtain

monetary gain and other benefits.

        On January 30, 2018, the Court received a letter from defense counsel indicating

that a discovery dispute had arisen between the parties. Specifically, plaintiffs request

the disclosure of the personnel files of Flickner and Merrick (the “Deputies”). Defendants

refuse to produce the Deputies’ personnel files on the grounds that the information

contained therein is irrelevant and not discoverable. Plaintiffs counter that any records

discussing the Deputies’ participation in STOP-DWI are relevant to their claims. Plaintiffs

also request records from an arrest of a different motorist by Flickner on December 15,

2016. Defendants argue that these records are not relevant because the arrest occurred

after Dobson’s arrest. Plaintiffs maintain that the arrest records are relevant because

they could show a pattern or practice by defendants of arresting motorists without

probable cause. The parties appeared before the Court on September 13, 2018 for oral

argument. 2     At the conclusion of oral argument, the Court instructed defendants to

produce the Deputies’ personnel files as well as records from the December 15, 2016




2 Defendants also objected to plaintiffs’ request to depose the toxicologist who rendered the report as to

the testing of the urine sample provided by Dobson on September 21, 2016. During oral argument, defense
counsel indicated that defendants did not intend to argue, or introduce evidence, that Dobson had drugs or
alcohol in his system on the day of his arrest. Further, defendants were likely to enter into a stipulation to
that effect. The Court concluded, based on defendants’ representations and plaintiff’s ability to retain their
own expert, that it would not require defendants to produce the toxicologist for a deposition by plaintiffs.

                                                      4
arrest for the Court to review in camera. 3 Plaintiffs and defendants also filed briefs in

support of their respective positions. (Dkt. Nos. 22 and 24).

        The Court has reviewed the Deputies’ personnel files, the records from the

December 15, 2016 arrest, and the parties’ written submissions. 4 The Court orders the

following with respect to discovery of these records and documents.

        Personnel Files: Disciplines or Complaints

        Issues of privilege in federal civil rights cases are governed by federal law. Martin

v. Lamb, 122 F.R.D. 143 (WDNY 1988). Thus, Section 50-a of the New York Civil Rights

Law does not prohibit the discovery of police personnel records in federal suits. Id. To

that end, courts in the Western District of New York typically direct production of

documents contained in an officer’s personnel file if the documents are relevant to the

constitutional claims and involved disciplinary action taken against the officer. Worthy v.

City of Buffalo, 11-CV-872, 2013 U.S. Dist. LEXIS 146242 (WDNY Oct. 9, 2013)

(Schroeder, M.J.) (“[B]ecause the [personnel] records contained no evidence of a prior,

substantiated claim of excessive force, [the] Court finds that there is no need to order the

disclosure of any portion of the records reviewed.”). See also Rashada v. City of Buffalo,

et al., 11-CV-873, 2013 U.S. Dist. LEXIS 16231 (WDNY Feb. 6, 2013) (Scott, M.J)

(directing disclosure of documents “relating to any claims of excessive use of force,

improper arrest, improper detention, improper prosecution, or racial insensitivity involving

the defendants which have been substantiated upon the conclusion of an internal


3 On September 27, 2018, defendants submitted to the Court, for in camera review, the personnel files of
Flickner and Merrick and the County of Livingston Police Department’s records of the December 15, 2016
arrest. On October 2, 2018, this Court issued an Order directing the Town of Geneseo Justice Court to
produce, to defense counsel, additional documents related to the December 15, 2016 arrest. (Dkt. No. 23).
The additional documents were provided to this Court, for in camera review, on November 7, 2018.
4 Copies of all of the documents and records reviewed, in camera, by the Court will be retained and filed

under seal in connection with this Decision and Order.

                                                   5
administrative investigation or court proceeding”); Wright v. Goord, 04-CV-6003, 2008

U.S. Dist. LEXIS 54021 (WDNY 2008) (Payson, M.J.) (directing search of personnel files

for documents relating to disciplinary action or investigations taken against defendants

based upon use of excessive force).

      While Courts in this District often limit discovery to substantiated complaints or

incidents that actually resulted in discipline of an officer, other districts in the Second

Circuit have ordered discovery of any complaints of similar conduct by a defendant,

whether substantiated or not. See e.g., Frails v. City of New York, 236 F.R.D. 116, 117

(EDNY 2006) (“Disciplinary records involving complaints of a similar nature, whether

substantiated or unsubstantiated, could lead to evidence that would be admissible at trial

and thus, are discoverable.”); Bradley v. City of New York, 04 Civ. 8411, 2005 U.S. Dist.

22419 (SDNY Oct. 3, 2005) (“we emphatically reject defendants’ contention that

‘unsubstantiated’ complaints should… not be produced.”). Further, there is a stronger

argument in favor of disclosure of unsubstantiated complaints in cases, like this one,

which involve a Section 1983 claim against a municipality, or Monell claim. In Phillips v.

City of New York, the Southern District of New York Court opined that the purpose of

permitting discovery concerning complaint and disciplinary history is that it “may lead to

evidence of a pattern, intent and absence of mistake, or support a plaintiff’s claim for

municipal liability under Monell.” 277 F.R.D. 82, 83 (EDNY 2011). Similarly, in Harper v.

Port Authority, the Southern District of New York Court ordered defendants to disclose

individual officers’ records concerning claims of false arrest, false imprisonment,

malicious prosecution, false testimony and other similar misconduct, including

unsubstantiated complaints and charges. 05 Civ. 5534, 2006 U.S. Dist. LEXIS 46949, *7



                                            6
(SDNY July 10, 2006). The Court reasoned that “because [plaintiff] asserts claims based

on Monell, the [defendant’s] knowledge of, and response to, defendants’ behavior and

complaint history is relevant.” Id.

       Here, the Deputies’ personnel files do not contain any records of disciplinary

actions for excessive force, false arrest, malicious prosecution or any other conduct

similar to that alleged in this lawsuit. With respect to complaints against the Deputies,

Flickner’s file contains a page stating that “Personnel Complaint 14-10, is filed in the

Office of the Secretary to the Sheriff.” However, there is no further information about the

specific nature of this complaint. Likewise, there is no information as to whether the

complaint was substantiated or resulted in discipline against Flickner. Based upon the

case law discussed above, the details of this complaint, whether substantiated or not,

may be relevant and discoverable if the complaint involved allegations of false arrest,

malicious prosecution, abuse of process, assault and battery or other conduct similar to

that alleged here. Further, the complaint may be relevant and discoverable even if it is

later deemed inadmissible at trial. See King v. Conde, 121 F.R.D. 180, 194 (E.D.N.Y.

1988) ("Discovery is of broader scope than admissibility…and discovery may be had of

inadmissible matters."); Barrett v. City of New York, 237 F.R.D. 39, *41 (EDNY 2006)

(“Although unsubstantiated allegations may not be admissible at trial, they may lead to

witnesses who have [relevant] evidence.”). Thus, the Court concludes that if Personnel

Complaint 14-10 involves conduct similar in nature to the behavior alleged in this lawsuit,

and if additional information about this complaint is within the custody or control of

defendants, those records or documents are to be disclosed to plaintiffs. However,

defendants are not required to create documents or produce documents not in their



                                            7
possession. See Williams v. City of Hartford, 3:15-CV-00933, 2016 U.S. Dist. LEXIS

57709 (D. Conn. May 2, 2016) (“Rule 34 only requires a party to produce documents that

exist at the time of the request; a party cannot be compelled to create a document for its

production.”).

       Personnel Records: Participation in STOP-DWI

       Plaintiffs further argue that the personnel files are relevant and discoverable

because they may contain information about participation in STOP-DWI by Merrick and

Flickner. A Monell claim cannot be maintained against a municipality unless a plaintiff

establishes that the alleged deprivation of his federal constitutional rights resulted from a

“governmental custom, policy or usage of the municipality.” Jones v. Town of East Haven,

691 F.3d 72, 80 (2d Cir. 2012); citing Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691

(1978). Thus, municipal liability may only be found where the execution of a municipal or

governmental policy inflicts the injury. Monell, 436 U.S. at 691. To hold a municipality

liable under Section 1983 for the unconstitutional actions of employees, a plaintiff must

prove: (1) an official policy or custom that (2) causes the plaintiff to be subjected to (3) a

denial of a constitutional right. Wray v. City of New York, 490 F.3d 189, 195 (2d Cir.

2007). To that end, where lawsuits involve Monell claims, courts have ordered discovery

of documents and information that establish a municipality’s policies or customs as well

as individual defendants’ participation in or reliance on those policies or customs. For

example, in Gentile v. County of Suffolk, the Eastern District of New York Court

determined that portions of a government report finding police and prosecutorial

misconduct were relevant in a Section 1983 action because the report tended to

“establish the existence of a municipal policy or practice [and] also support[ed] plaintiffs’



                                              8
allegation that the police and the District Attorney’s Office were likely because of a course

of conduct to consistently ignore evidence on the part of the defendant officers and to

sanction and cover up any wrongdoing.” 129 F.R.D. 435, 445-446 (EDNY 1990). The

Gentile Court emphasized that “[t]he appropriate inquiry in this Monell-type claim focuses

on the actual or constructive knowledge of the municipality as well as upon the implied

knowledge and reliance of municipal employees on that practice.” Id. at 446.

       Here, plaintiff is alleging that STOP-DWI was an official policy, promulgated by the

Sheriff and the County, that caused and encouraged deputies to arrest individuals without

probable cause. The Deputies’ personnel files contain information about the periods of

time Flickner and Merrick were assigned to the STOP-DWI Shift within the Road Patrol

Division, their general participation in STOP-DWI, and, in some cases, their performance

with respect to the goals of the program. This information is relevant to plaintiffs’ claims

in that it tends to show: (1) that STOP-DWI existed and the general goals of the program;

(2) that the Sheriff and the County valued the program; (3) that Flickner, a road patrol

officer, was working the STOP-DWI Shift at the time of Dobson’s arrest and had other

involvement in the program; and (4) that Merrick previously worked the STOP-DWI Shift

and continued to have some involvement with STOP-DWI. Indeed, this information is not

probative as to whether there was probable cause to arrest Dobson on September 21,

2016. However, the information does help to establish foundational facts necessary for

a Monell claim, such as the existence of a policy or program and the individual defendants’

knowledge of or reliance on the policy or program. For these reasons, the Court finds

that any information in the personnel files related to the Deputies’ participation in STOP-

DWI is to be disclosed to plaintiffs. See Fed. R. Civ. P. 26(b)(1) (“Parties may obtain



                                             9
discovery regarding any nonprivileged matter that is relevant to any party’s claim or

defense and proportional to the needs of the case.”); Condit v. Dunne, 225 F.R.D. 100,

105 (SDNY 2004) (“Although not unlimited, relevance, for purposes of discovery, is an

extremely broad concept.”).

       During its in camera review of the personnel files, the Court placed paper tabs on

the portions of the personnel files that contain information about the Deputies’

participation in STOP-DWI. The Court will return the files, to defense counsel, with the

paper tabs indicating the specific information that should be disclosed. It is noted that

most of the tabbed-information is contained within the Deputies’ yearly performance

reviews. The performance reviews contain other information that is not relevant to this

case and that should not be disclosed in order to protect the Deputies’ privacy. Thus,

prior to producing the information, defense counsel is instructed to redact the tabbed-

documents to disclose only the information pertaining to the Deputies’ involvement in

STOP-DWI.

       The December 15, 2016 Arrest

       Livingston County Police Department and Town of Geneseo Justice Court records

indicate that an individual was arrested by Flickner on December 15, 2016 and charged

with driving a motor vehicle while impaired by drugs. The individual also received citations

for stickers affixed to the rear windshield and a muffler/exhaust violation. Like Dobson,

the individual was taken to the Livingston County Sheriff’s Department after the arrest.

There, Merrick performed a drug evaluation and concurred that the individual was under

the influence of narcotics. A breathalyzer test was administrated and came back negative

for the presence of alcohol. A urine sample was also taken at the time of the arrest. A



                                            10
toxicology report later indicated that the urine sample was negative for the presence of

narcotics. Defendants maintain that records regarding the December 16, 2015 arrest of

this individual are not relevant because the incident post-dated Dobson’s arrest.

       In Cooks v. Town of Southampton, a plaintiff asserted Section 1983 claims against

an officer and a town after discovering that following his arrest and sentence for

possession of controlled substances, the officer involved was investigated for misconduct

and may have been under the influence of prescription drugs at or around the time of the

arrest. 13-3460, 2015 U.S. Dist. LEXIS 42917 (EDNY Mar. 31, 2015). In rendering a

decision on a number of discovery demands, the Eastern District of New York Court

concluded that alleged improprieties or misconduct occurring after the arrest were not

probative of the municipality’s policies and practices at the time of the arrest and therefore

did not have to be disclosed. Id.

       In contrast, other courts in the Second Circuit have held that incidents or

complaints occurring after the events at issue in a Section 1983 lawsuit may be relevant

and discoverable for reasons other than proving the existence of a municipal policy or

custom. In Barrett v. City of New York, a plaintiff filed a Section 1983 case alleging false

arrest, illegal strip search, malicious prosecution, and fabricated evidence. 237 F.R.D.

39 (EDNY 2006). Plaintiff sought discovery of unsubstantiated civilian complaints and

disciplinary records concerning the officers. Defendant opposed the request, in part,

because the complaints involved events that occurred after the events in the lawsuit or

more than ten years before.       The Eastern District of New York Court rejected this

argument and found that age did not make the complaints less relevant, since

“investigations older than ten years may still be relevant to the current action, for example,



                                             11
to establish a pattern or knowledge, and should not be barred from discovery based solely

on their age.” Id. Further, the Court held that investigations of civilian complaints that

post-date the current action “could still be relevant to the case and should be disclosed.”

Id. Indeed, while the complaints may not prove notice to a municipal defendant, “post

incident investigations regarding a police officer defendant in a section 1983 case may

be relevant to issues of pattern, intent and absence of mistake.” Id. See also Wisniewski

v. Claflin, CV 05-4956, 2007 U.S. Dist. LEXIS 27850 (EDNY 2007) (two complaints of

similar misconduct that post-dated the action at issue in the lawsuit were relevant and

discoverable as they could indicate pattern, intent, or absence of mistake); Ismail v.

Cohen, 899 F.2d 183 (2d Cir. 1990) (upholding the admission of evidence concerning

post-incident misconduct by a police officer defendant in a Section 1983 case where the

district court found, pursuant to Rule 404(b), that the misconduct was relevant to issues

of pattern, intent, and absence of mistake).

       Here, the December 15, 2016 arrest of another motorist, which occurred three

months after Dobson’s arrest, would not tend to show a pattern or practice by the County

or the Sheriff at the time of the events in question. However, like the records in Barrett,

Wisniewski and Ismail, the records are potentially relevant as to the Deputies’ pattern,

intent, lack of mistake or motis operandi with regard to their arrest of Dobson. The Court

acknowledges that the documents at issue in Barrett, Wisniewski and Ismail pertained to

disciplines or complaints against the defendants while the records here do not involve

disciplines or complaints.    However, the instant records do pertain to a factually

analogous arrest involving the same officers where the arrestee was later determined not

to have narcotics in his system. Defendants contend that the prior arrest is irrelevant, in



                                            12
part, because subjective intent or motivation is not to be considered when examining

probable cause for an arrest. Notwithstanding, other similar conduct by the Deputies may

be admissible for reasons other than intent, such as to demonstrate a pattern by those

individuals, a lack of mistake, or a modus operandi. Moreover, the concept of discovery

is broad and extends to relevant material reasonably calculated to lead to the discovery

of admissible evidence. Finally, a determination as to whether any information about the

December 15, 2016 arrest is admissible is to be made at the time of trial and will depend,

in substantial part, on the specific purpose for which it is introduced in relation to the other

evidence offered and arguments made. For these reasons, the Court orders defendants

to disclose the Livingston County Police Department and Town of Geneseo Justice Court

records of the December 15, 2016 arrest. It is noted that the records involve the arrest

of a non-party. To protect their privacy, defense counsel is instructed to redact the

individual’s name and all other identifying information.

       Conclusion

       For the foregoing reasons, defendants are ordered to produce the following from

the personnel files of Brandan J. Flickner and James Merrick: (1) any information in

defendants’ possession as to Personnel Complaint 14-10, if the complaint involves

allegations of false arrest, malicious prosecution, abuse of process, assault and battery,

or other conduct similar to the allegations in this lawsuit; and (2) information about the

Deputies’ participation in STOP-DWI subject to the redactions discussed above. The

remainder of the information contained in the personnel files is irrelevant to this litigation

and need not be disclosed. Defendants are further ordered to produce records from the

Livingston County Police Department and Town of Geneseo Justice Court as to the arrest



                                              13
of another motorist on December 15, 2016, subject to the redactions described above.

On or before December 10, 2018, the parties are to confer and submit, to the Court, a

proposed amended Case Management Order containing deadlines for any remaining

discovery and a date for the filing of dispositive motions.



       SO ORDERED.



       Dated: December 3, 2018
              Buffalo, New York


                                                  /s/ Michael J. Roemer
                                                  MICHAEL J. ROEMER
                                                  United States Magistrate Judge




                                             14
